DETAILED ACTION
	This action is responsive to 10/13/2021.
	Prior objection to claim 1 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,312,309 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6, 8-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention id directed to an organic light-emitting display device, specifically to providing improved ways to distribute signals in a manner that minimizes undesired voltage drops in conductive paths, and to overcome challenges in distributing the signals in display layouts with limited routing space.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
A display having an active area and an inactive area, the display comprising: a display substrate having a first edge and a second edge that extends from the first edge; a first metal layer that forms source-drain terminals for thin-film transistor circuitry and that forms signal lines in the active area, wherein the first metal layer forms a first ground power supply path along the first edge and a second ground power supply path along the second edge; a second metal layer that carries a ground power supply voltage, wherein the second metal layer comprises a first portion that is shorted to the first metal layer and a second portion that forms additional signal lines in the active and inactive areas, and wherein the second metal layer has L- shaped paths that couple the first ground power supply path to the second ground power supply path; 2a third metal layer having a first portion that forms anodes and a second portion; a cathode layer that overlaps the first, second, and third metal layers, wherein the second portion of the third metal layer is shorted to the cathode layer; and dielectric layers that separate the first, second, and third metal layers”, as recited in independent claim 1.
b) “An organic light-emitting diode display having an array of pixels and an inactive area, the organic light-emitting diode display comprising: a substrate having a main portion, a tail portion, and curved edges in the main portion; 4a layer of thin-film transistor circuitry having dielectric layers on the substrate; a pixel definition layer on the layer of thin- film transistor circuitry, wherein the pixel definition layer has openings each of which contains an organic emissive layer for an organic light-emitting diode and each of which is associated with a respective one of the pixels; a cathode layer that covers the array of pixels, wherein the cathode layer receives a ground power supply voltage and distributes the ground power supply voltage to the organic emissive layers in the openings; a first metal layer embedded in the dielectric layers that forms source-drain terminals for thin-film transistors in the layer of thin-film transistor circuitry, wherein the first metal layer further forms first signal lines that overlap the array of pixels and second signal lines in the inactive area; a second metal layer embedded in the dielectric layers that is patterned to carry the ground power supply voltage to the cathode layer, wherein the second metal layer further forms third signal lines that overlap the array of pixels and fourth signal lines in the inactive area; a third metal layer that has a first portion that is patterned to form anodes for the organic light-emitting 5diodes and a second portion that shorts the second metal layer to the cathode layer, wherein the third metal layer is interposed between the cathode layer and the second metal layer, and wherein the first, second, and third metal layers are separated by the dielectric layers; and data lines that extend diagonally between the tail portion and the main portion of the substrate, and that have a staircase shape at the curved edges of the substrate”, as recited in independent claim 9.
c) “. An organic light-emitting diode display having an active area with an array of pixels and an inactive area, the organic light-emitting diode display comprising: a substrate having curved edges; thin-film transistor circuitry on the substrate; a metal layer coupled to the thin-film transistor circuitry that carries a ground power supply voltage, wherein the metal layer forms a metal power supply mesh path that has rounded portions within the active area that correspond with the curved edges of the substrate; an additional metal layer having a first portion that is patterned to form anodes and a second portion that is shorted to the metal layer; and a cathode layer that overlaps the array of pixels, the metal layer, and the additional metal layer, wherein 8the cathode layer receives the ground power supply voltage from the second portion of the additional metal layer”, as recited in independent claim 19.
Claims 2-6 and 8 depend from and further limit claim 1, claims 10-15 and 18 depend from and further limit claim 9, and claim 20 depend from and further limit claim 19, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627